

DIGITAL MEDIA SOLUTIONS, INC.
2020 OMNIBUS INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT


This Restricted Share Unit Award Agreement (this “RSU Award Agreement”), dated
as of October 28, 2020 (the “Date of Grant”), is made by and between Digital
Media Solutions, Inc., a Delaware corporation (the “Company”), and [●] (the
“Participant”). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Digital Media Solutions, Inc. 2020 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”).
1.     Grant of Restricted Share Units. The Company hereby grants to the
Participant [●] Restricted Share Units (the “RSUs”), subject to all of the terms
and conditions of this RSU Award Agreement and the Plan.


2.     Vesting.
(a)    The RSUs shall become vested as follows: (i) 33.3% of the RSUs shall vest
on July 16, 2021; (ii) 33.3% of the RSUs shall vest on July 16, 2022; and (iii)
33.4% of the RSUs shall vest on July 16, 2023 (each a “Vesting Date”); provided
that the Participant remains in continuous employment with the Company or its
Affiliates through the applicable Vesting Date.


(b)    Except as set forth in Sections 2(c) and 2(d) below, if the Participant’s
employment is terminated for any reason, (i) this RSU Award Agreement shall
terminate and all rights of the Participant with respect to RSUs that have not
vested as of the date of termination shall immediately terminate, (ii) any such
unvested RSUs shall be forfeited without payment of any consideration, and (iii)
neither the Participant nor any of the Participant’s successors, heirs, assigns,
or personal representatives shall thereafter have any further rights or
interests in such unvested RSUs.


(c)    If the Participant’s employment is terminated by the Company without
Cause, provided that the Participant has not been terminated based on inadequate
performance as determined by the Company in its sole discretion, and provided
further that the Participant executes and delivers to the Company (and does not
revoke) a general release of claims in a form satisfactory to the Company within
60 days following such termination (or such shorter period as may be specified
by the Company in accordance with applicable law): (i) a pro rata amount of the
RSUs that are scheduled to vest on the next applicable Vesting Date equal to (x)
the total number of RSUs that are scheduled to vest on the next applicable
Vesting Date, multiplied by (y) a fraction, the numerator of which is the number
of full calendar months the Participant has been employed following July 16,
2020 (or, as applicable, any later Vesting Date immediately preceding such
termination of employment), and the denominator of which is 12, shall
immediately vest and shall be settled as soon as practicable after the date of
such termination of employment in accordance with Section 3 below, but in no
event later than March 15 of the year following the year in which such date of
termination occurs; (ii) this RSU Award Agreement shall terminate and all rights
of the Participant with respect to the portion of the RSUs, if any, that have
not vested as of the date of termination in accordance with this Section 2(c)
shall immediately terminate; (iii) any such unvested RSUs shall be forfeited
without payment of any consideration; and (iv) neither the Participant nor any
of the Participant’s successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in such unvested RSUs.





--------------------------------------------------------------------------------



(d)    If the Participant’s employment is terminated due to the Participant’s
death or Disability, and provided in each case that the Participant (or the
Participant’s estate, if applicable) executes and delivers to the Company (and
does not revoke) a general release of claims in a form satisfactory to the
Company within 60 days following such termination (or such shorter period as may
be specified by the Company in accordance with applicable law): (i) the portion
of the RSUs that are scheduled to vest on the next applicable Vesting Date shall
immediately vest and shall be settled as soon as practicable after the date of
such termination of employment in accordance with Section 3 below, but in no
event later than March 15 of the year following the year in which such date of
termination occurs; (ii) this RSU Award Agreement shall terminate and all rights
of the Participant with respect to the portion of the RSUs, if any, that have
not vested as of the date of termination in accordance with this Section 2(d)
shall immediately terminate; (iii) any such unvested RSUs shall be forfeited
without payment of any consideration; and (iv) neither the Participant nor any
of the Participant’s successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in such unvested RSUs.


(e)    Notwithstanding anything set forth in this Section 2 if (i) a Change in
Control occurs, (ii) the Participant’s employment is terminated by the Company
without Cause on or after the effective date of the Change in Control but prior
to 24 months following the Change in Control, and (iii) provided that the
Participant executes and delivers to the Company (and does not revoke) a general
release of claims in a form satisfactory to the Company within 60 days following
such termination (or such shorter period as may be specified by the Company in
accordance with applicable law), then all unvested RSUs shall immediately vest
and shall be settled as soon as practicable after the date of such termination
of employment in accordance with Section 3 below, but in no event later than
March 15 of the year following the year in which such date of termination
occurs.


3.    Settlement. Each RSU granted hereunder shall represent the right to
receive one Share (the “Settlement”). The Settlement shall occur as soon as
practicable after the applicable vesting date, but in no event later than March
15 of the year following the year in which such vesting date occurs.


4.    Voting and Other Rights. The Participant shall have no rights of a
stockholder with respect to the RSUs (including the right to vote and the right
to receive distributions or dividends) unless and until Shares are issued in
respect thereof following the applicable vesting date. Notwithstanding the
foregoing, if the Company declares a regular cash dividend to the holders of
Shares during the period beginning on the Date of Grant and ending on the date
the RSUs are settled, then the Participant shall be credited with dividend
equivalents equal to the dividends the Participant would have received if the
Participant had been the owner of a number of Shares equal to the number of RSUs
credited to the Participant on such dividend payment date (the “Dividend
Equivalent”). Any Dividend Equivalent shall be converted into additional RSUs
based on the Fair Market Value of a Share on the dividend payment date. The
Participant shall continue to be credited with Dividend Equivalents until the
Settlement of the corresponding RSU or, if applicable, the forfeiture of the
corresponding RSU. The Dividend Equivalents so credited shall be subject to the
same terms and conditions as the corresponding RSU, and they shall vest (or, if
applicable, be forfeited) and be settled in the same manner and at the same time
as the corresponding RSU, as if they had been granted at the same time as such
RSU.



--------------------------------------------------------------------------------





5.    RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern. The Participant hereby acknowledges receipt of a copy of the Plan. The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the Administrator in respect of the Plan, this RSU Award
Agreement and the RSUs shall be final and conclusive.


6.    Restrictive Covenants.


(a)    Defined Terms. For purposes of this Section 6, the following terms shall
have the respective meanings set forth below.


    (i)    “Competitive Business” means any business entity that provides or is
preparing to provide technology and digital performance marketing solutions,
including developing and providing proprietary technology solutions, proprietary
media distribution or data-driven processes.

    (ii)    “Confidential Information” means any and all information relating to
the business and affairs of the Company or its Affiliates, their products,
processes and/or services and their customers, suppliers, creditors,
shareholders, contractors, agents, employees and consultants, including, but not
limited to, any and all information relating to products, research, development,
inventions, manufacture, purchasing, accounting, finances, costs, profit
margins, marketing, merchandising, selling, customer lists, customer
requirements, pricing, pricing methods, computer programs and software,
databases and data processing and any and all other such knowledge, information
and materials conceived, designed, created, used or developed by or relating to
the Company or its Affiliates; provided, however, that Confidential Information
does not include any information that is in the public domain or come into the
public domain not as a result of a breach by the Participant of any of the terms
or provisions of this RSU Award Agreement.


(iii)    “Restricted Period” means the twelve (12) month period following the
date on which the Participant’s employment with the Company or its Affiliates
terminates for any reason.


(b)    Confidentiality. During the period of the Participant’s employment with
the Company or its Affiliates and at any time thereafter, the Participant agrees
not to, directly or indirectly, communicate, divulge, publish or disclose to any
other person, firm, or entity or use for the Participant’s own benefit or
purposes or for the benefit of any other person, firm or entity, any
Confidential Information, except as required by law or court order or expressly
authorized in advance in writing by the Company.







--------------------------------------------------------------------------------



(c)    Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), the Participant
understands that the Participant will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
of the Company or its Affiliates that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to the Participant’s attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law, or (B) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. The
Participant understands that if the Participant files a lawsuit for retaliation
by the Company or its Affiliates for reporting a suspected violation of law, the
Participant may disclose the trade secret to the Participant’s attorney and use
the trade secret information in the court proceeding if the Participant (Y)
files any document containing the trade secret under seal, and (Z) does not
disclose the trade secret, except pursuant to court order. Nothing in this RSU
Award Agreement, or any other agreement with or policy of the Company or its
Affiliates is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section;
provided, further, that nothing in this RSU Award Agreement or any other
agreement with or policy of the Company or its Affiliates shall prohibit or
restrict the Participant from (i) responding to a valid subpoena, court order or
similar legal process; provided, that, in the event of any such a required
disclosure, the Participant must promptly notify the Company in writing of the
information the Participant is required to disclose and to whom the Participant
is requested to disclose such information so that the Company has a reasonable
opportunity to challenge the subpoena, court order or similar legal process, or
(ii) making any voluntary disclosure of information or documents concerning
possible violations of law to any governmental agency or legislative body, or
any self-regulatory organization, in each case, without advance notice to the
Company. Nothing in this RSU Award Agreement or any other agreement with or
policy of the Company or its Affiliates shall restrict the Participant from
speaking freely with law enforcement, the Equal Employment Opportunity
Commission, a state Division of Human Rights, a local commission on human
rights, or an attorney retained by the Participant.


(d)    Non-Competition. During the period of the Participant’s employment with
the Company or its Affiliates and the Restricted Period, the Participant shall
not, directly or indirectly, manage, operate, control or participate in the
management, operation or control of, or be employed by or provide services to
any Competitive Business. Notwithstanding the foregoing, the Participant shall
not be prohibited from engaging in any Competitive Business if (i) such
Competitive Business also engages in lines of business that are separate,
distinct and divisible from the business of the Company or its Affiliates, (ii)
the Participant does not provide services, Confidential Information or strategy
to any division of the Competitive Business engaged or preparing to engage in
lines of business or services engaged by the Company or its Affiliates
(including any natural person working for, or providing services to, any such
division), and (iii) the Participant does not attend meetings where the business
of the Company or its Affiliates is discussed or where the Participant could,
even inadvertently, disclose Confidential Information of the Company or its
Affiliates; provided, further, that the Participant’s ownership of not more than
1% of any Competitive Business shall not constitute a violation of this Section
6(d).







--------------------------------------------------------------------------------



(e)    Employee Non-Solicitation. During the period of the Participant’s
employment with the Company or its Affiliates and the Restricted Period, the
Participant shall not, directly or indirectly, solicit, recruit, or hire, or in
any manner assist in the hiring, solicitation or recruitment of any individual
who, directly or indirectly, reported to the Participant at any time during the
Participant’s employment with the Company. Notwithstanding the foregoing, the
Participant shall not be prohibited from placing or being involved with placing
general advertisements of employment or soliciting, recruiting or hiring any
employee, independent contractor or consultant whose employment or engagement
with the Company or its Affiliates was terminated by the Company or its
Affiliates, as applicable, or who respond to employment websites or general
advertisements for employment.


(f)    Customer Non-Solicitation. During the period of the Participant’s
employment with the Company or its Affiliates and the Restricted Period, the
Participant shall not, directly or indirectly, encourage or solicit any
customer, supplier, licensee or other business relation or prospective customer,
supplier, licensee or other business relation of the Company or its Affiliates,
in each case, only to the extent that the Participant had contact with such
customer, supplier, licensee or other business relation in connection with the
Participant’s employment with the Company or its Affiliates, to cease doing
business with or reduce the amount of business conducted with the Company or its
Affiliates.


(g)    Acknowledgements. The Participant acknowledges and agrees that: (i) the
Company faces intense competition in all of its lines of business; (ii) the
Participant’s employment with the Company has required, and will continue to
require, that the Participant receive, create, and gain access to, Confidential
Information which is vitally important to the Company’s success; (iii) the
Company’s Confidential Information is of substantial value and highly
confidential, is not known to the general public, is the subject of reasonable
efforts to maintain its secrecy, including professional and trade secrets, and
is being provided and disclosed to the Participant solely for use in connection
with and during the Participant’s employment with the Company; (iv) the
Participant has participated in and developed, and will continue to participate
in and develop, relationships with the Company’s customers in the course of the
Participant’s employment; (v) it is important that the Company take steps to
protect its Confidential Information and business relationships, even after the
Participant’s employment with the Company concludes for any reason; (vi) the
disclosure of the Company’s Confidential Information or interference with the
Company’s relationships could do serious damage to the business, finances or
reputation of the Company; and (vii) enforcement of the covenants set forth in
this Section 6 of this RSU Award Agreement are reasonable and necessary to
ensure the protection and continuity of the business and goodwill of the
Company.


(h)    Forfeiture and Return of Award. In the event the Participant breaches any
of the restrictive covenant obligations set forth in in this Section 6, the
Participant shall immediately forfeit all outstanding RSUs. In addition, the
Participant shall pay to the Company an amount equal to all payments previously
received in connection with the RSUs, in addition to any other remedy to which
the Company may be entitled as a result of such breach.


(i)    Injunctive Relief. In addition to any other remedies available to the
Company at law or in equity, including damages, the Participant agrees that the
Company will suffer irreparable injury if the Participant were to breach, or
threaten to breach, any provision of this RSU Award Agreement (including,
without limitation, the restrictive covenant obligations set forth in this
Section 6) and that the Company shall by reason of such breach, or threatened
breach, be entitled to injunctive relief in a court of competent jurisdiction,
without the need to post any bond, and the Participant further consents and
stipulates to the entry of such injunctive relief in such a court prohibiting
the Participant from breaching the covenants set forth in this Section 6 of the
RSU Award Agreement.



--------------------------------------------------------------------------------





7.    No Rights to Continuation of Employment. Nothing in the Plan or this RSU
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or its Affiliates or shall interfere with or restrict the
right of the Company or its Affiliates to terminate the Participant’s employment
at any time for any reason whatsoever, with or without Cause.


8.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant in respect of any sums required or permitted
by federal, state or local tax law to be withheld with respect to the Settlement
of any RSUs.




9.    Section 409A Compliance. The intent of the parties is that the payments
and benefits under this RSU Award Agreement comply with Section 409A of the
Code, to the extent subject thereto, and accordingly, to the maximum extent
permitted, this RSU Award Agreement shall be interpreted to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, the
Participant shall not be considered to have terminated employment with the
Company for purposes of any payments under this RSU Award Agreement which are
subject to Section 409A of the Code until the Participant would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this RSU Award Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this RSU Award Agreement or any
other arrangement between the Participant and the Company during the six-month
period immediately following the Participant’s separation from service shall
instead be paid on the first business day after the date that is six months
following the Participant’s separation from service (or, if earlier, the
Participant’s date of death). Notwithstanding the foregoing, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, if the 60 day period (or such shorter period as may be
specified by the Company in accordance with applicable law) referenced in
Section 2(c) and Section 2(d) hereof begins in one taxable year and ends in a
second taxable year, the Settlement shall occur in the second taxable year. The
Company makes no representation that any or all of the payments described in
this RSU Award Agreement will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to any such payment. The Participant shall be solely responsible for the payment
of any taxes and penalties incurred under Section 409A of the Code.


10.    Governing Law. This RSU Award Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflicts of law of such state.


11.    RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


12.    No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.





--------------------------------------------------------------------------------



13.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


14.    Severability. Should any provision of this RSU Award Agreement be held by
a court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement (including
the covenants set forth in Section 6) shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.


15.    Entire Agreement. This RSU Award Agreement and the Plan contain the
entire agreement and understanding among the parties as to the subject matter
hereof, and supersede any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof,
including any restrictive covenant agreements, and including any restrictive
covenant obligations entered into in connection with any offer letters or
employment agreements with the Company or its Affiliates, as applicable.


16.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


17.    Counterparts; Electronic Signature. This RSU Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. The Participant’s electronic signature of this RSU Award Agreement
shall have the same validity and effect as a signature affixed by the
Participant’s hand.


18.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


19.    Set-Off. The Participant hereby acknowledges and agrees, without limiting
the rights of the Company or its Affiliates otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or its Affiliates under any other agreement or arrangement between
the Participant and the Company or its Affiliates; provided that any such
set-off does not result in a penalty under Section 409A of the Code.


[Signature Pages Follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.


DIGITAL MEDIA SOLUTIONS, INC.
By:     


Print Name:    


Title:    


PARTICIPANT


Signature:     


Print Name:    


















[Signature Page to RSU Award Agreement]

